Case: 1:19-cv-01980-DCN Doc #: 11 Filed: 05/29/20 1 of 2. PagelD #: 74

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ANDRE MAGRUDER, ) CASENO.: 1:19 CV 1980
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING
) MAGISTRATE’S REPORT AND
) RECOMMENDATION
GRAFTON CORRECTIONAL )
INSTITUTION, )
)
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. The Report and Recommendation (ECF # 10), issued on April 1,
2020, is hereby ADOPTED by this Court. Plaintiff brought this action alleging violations of the
Rehabilitation Act of 1973 (“RA”), the Americans with Disabilities Act (“ADA”), 42 U.S.C. §1983,
and the Eight Amendment to the United States Constituion. Defendants filed a Motion to Dismiss
the Complaint for failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). (ECF #7).

The Magistrate Judge recommends that Plaintiff's claim be dismissed. Defendant is not
an entity capable of being sued under §1983. The more proper defendant would be the Ohio

Department of Rehabilitation and Correction (“‘ODRC”), however, as the Report and
Case: 1:19-cv-01980-DCN Doc #: 11 Filed: 05/29/20 2 of 2. PagelD #: 75

Recommendation points out, the ODRC is not a “person” under §1983 and is immune from suit
under the Eleventh Amendment. Further, the Magistrate correctly found that the Complaint fails
to allege any facts showing that Mr. Magruder was discriminated against because of his
disability, or that the Defendant’s alleged behavior was directed toward him in particular solely
because of his disability, he cannot recover under either the ADA or the RA.

Mr. Magruder has not filed any objections to the Magistrates Report and
Recommendation, nonetheless, the Court has reviewed de novo the Report and Recommendation,
see Ohio Citizen Action v. City of Seven Hills, 35 F. Supp. 2d 575, 577 (N.D. Ohio 1999), and
ADOPTS the Report and Recommendation in its entirety. (ECF # 10). The Defendant’s Motion

to Dismiss is, therefore, GRANTED. (ECF #7). ITIS SO ORDERED.

  

wae &

DONALD C. NUGENT
United States District Judge

 

DATED:

 
